


Exhibit 10.3

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (herein “Agreement”) made and entered into this 30th day
of June, 2017, by and between SOUTHERN FIRST BANCSHARES, INC., a South Carolina
corporation (herein “Pledgor” or “Borrower”), having an address of 100 Verdae
Boulevard, Suite 100, Greenville, South Carolina 29606 and CENTERSTATE BANK,
NATIONAL ASSOCIATION, a national banking association (herein “Bank”), having an
address of 1101 1st Street South, Winter Haven, Florida 33880.

RECITALS:

A. Pledgor has requested Bank to make a secured revolving line of credit loan to
Pledgor in the principal amount of $15,000,000.00 (the “Loan”) the terms of
which are governed by that certain Loan and Security Agreement by and between
the Pledgor/Borrower and the Bank dated the date hereof (the “Loan Agreement”).

B. As a condition for Bank making the Loan to Pledgor, Pledgor is required to
secure payment thereof by a pledge of shares of stock (the “Pledged
Instruments”).

C. Pledgor has executed and delivered to Bank a Promissory Note in the principal
amount of the Loan (the “Note”).

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and in order to induce Bank to make the Loan to Pledgor and in
consideration of other Loan, advances and extensions of credit, and renewals and
modifications thereof, made or to be made by Bank to Pledgor, the parties hereto
agree as follows:

SECTION 1. PLEDGE. To secure the payment and performance of the Obligations
described in Section 2 below, Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto Bank and grants to Bank a security
interest in (in each case, for the benefit of Bank and any other holder or
holders of the Obligations described in Section 2) the following:

(A) The Pledged Instruments hereinafter described and the certificates, if any,
representing the Pledged Instruments, and all cash, securities, dividends,
options, rights, warrants, interest, notes and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Instruments:

100% of the issued and outstanding stock (consisting of 850,000 shares) of
SOUTHERN FIRST BANK, a South Carolina banking corporation, represented by Share
Certificate No. 001; and

(B) All securities which Pledgor may be entitled to, in substitution for, or in
addition to any of the foregoing, and all certificates and instruments
representing or evidencing such securities, together with the interest coupons
(if any) attached thereto, and all cash, securities, interest, dividends,
options, rights, warrants, notes and other property at any time and from time to
time received, receivable, deposited to the account of Pledgor with the Issuer
or with a financial intermediary or otherwise distributed in respect of or in
exchange for any or all thereof.

All of the foregoing together with any products of proceeds thereof being herein
collectively called the “Pledged Collateral”.

--------------------------------------------------------------------------------




Pledge Agreement Page 2 of 9 SOUTHERN FIRST BANCSHARES, INC.


SECTION 2. SECURITY FOR OBLIGATION. This Agreement secures the payment and
performance of:

(A) The due and punctual payment of the Note including any renewals, extensions,
modifications or changes in the form of indebtedness, together with accrued
interest thereon and all other agreements executed in conjunction with the Loan
and extension of credit evidenced by the Note (and all renewals, extensions,
modifications, or changes in the form thereof);

(B) The full and prompt payment of all other obligations of Borrower to Bank,
whether now existing or hereafter arising, whether direct or indirect,
contingent or absolute;

(C) All other obligations, debts, and liabilities of Pledgor arising out of, in
connection with or relating to this Agreement or other obligations of Borrower
to Bank (and all renewals, extensions, and modifications thereof);

(D) All reasonable costs and expenses, including without limitation, reasonable
attorney fees (including in-house legal counsel), paralegal fees and costs
incurred by Bank in connection with the preparation and administration of this
Agreement and enforcement of any of the rights of Bank hereunder whether
incurred prior to or on any trial, appellate proceedings, any proceedings in
bankruptcy or any post judgment proceedings;

(E) All indebtedness, liabilities and obligations arising or in connection with
the Loan between Borrower/Pledgor and Bank and any other documents executed in
conjunction with the Loan; and

All of the foregoing shall constitute the “Obligations” secured hereby.

SECTION 3. REPRESENTATIONS AND WARRANTIES. Pledgor hereby represents and
warrants as follows:

(A) Pledgor is the legal and beneficial owner of the Pledged Collateral, free
and clear of all liens, security interests, charges and encumbrances of every
kind and nature; each share of stock, bond, promissory note or other type of
security comprising the Pledged Collateral is duly authorized, validly issued,
fully paid and non-assessable; and Pledgor has legal title to the Pledged
Collateral and good right and lawful authority to pledge, assign and deliver the
Pledged Collateral in the manner hereby contemplated;

(B) The execution and delivery of this Agreement and the performance of its
terms will not result in any violation of any provision of the articles of
incorporation or bylaws of the issuer of any Pledged Collateral, or any other
agreement, the subject of which is the Pledged Collateral;

(C) When other or substituted Pledged Collateral is pledged hereunder, Pledgor
will be the legal and beneficial owner of such Pledged Collateral, free and
clear or all liens, security interests, charges and encumbrances of every kind
and nature; and each share of stock, bond, promissory note or other type of
security comprising such Pledged Collateral will have been duly authorized,
validly issued and be fully paid and non-assessable;

(D) This Agreement constitutes a legal, valid and binding obligation of Pledgor
and upon delivery of the Pledged Instruments to Bank or its agents, or if the
Pledged Instruments are in possession of a financial intermediary when it makes
book entry or otherwise identifies the Pledged Instruments as being subject to
Bank’s security interest, or if the Pledged Instruments are uncertificated, upon
registration of the pledge with the issuer of the Pledged Instruments, this
Agreement shall create a valid first lien upon and a perfected security interest
in the Pledged Instruments and the proceeds thereof, subject to no prior
security interest, lien charge, encumbrance or agreement purporting to grant to
any third party a security interest in the property or assets of Pledgor which
constitute the Pledged Collateral;

(E) (i) That all certificates and instruments evidencing the Pledged Collateral
and delivered to Bank hereunder shall be accompanied by proper instruments of
assignment and/or stock and/or bond powers executed by Pledgor in accordance
with Bank’s instructions with Pledgor’s signature guaranteed by a national bank
or a firm that is a member of the New York Stock Exchange; and (ii) that with
respect to any of the Pledged Collateral represented by uncertificated
securities or registered in the name of or in the possession of a financial
intermediary, Pledgor shall execute all such written notices or instructions to
the issuer of financial intermediary for such Pledged Collateral as Bank may
deem necessary or desirable in order to perfect and maintain the security
interest in same

--------------------------------------------------------------------------------




Pledge Agreement Page 3 of 9 SOUTHERN FIRST BANCSHARES, INC.


SECTION 4. COVENANTS OF PLEDGOR. Pledgor hereby covenants that until all of the
Obligations to Bank have been satisfied in full:

(A) It will NOT: (i) sell, convey or otherwise dispose of any of the Pledged
Collateral or any interest therein or create, incur or permit to exist any
pledge, mortgage, lien, charge, encumbrance or any security interest whatsoever
in or with respect to any of the Pledged Collateral or the proceeds thereof,
other than that created hereby; or (ii) if the Pledged Collateral is a security
not traded in an established market, consent to or approve the authorization and
issuance of:

(1) Any additional shares of any class of capital stock in the issuer of the
Pledged Collateral,                       (2) Any securities convertible
voluntarily by the holder thereof or automatically upon the occurrence or
nonoccurrence of any event or condition into, or exchangeable for any such
shares of corporate stock; and   (3) Any warrants, option, rights or other
commitments entitling any person to purchase or otherwise acquire any such
shares of corporate stock.

(B) It will: (i) at its own expense, defend Bank’s right, title, and security
interest in an to the Pledged Collateral against the claims of any person, firm,
corporation or other entity; (ii) pay promptly when due all taxes, assessments
and charges affecting the Pledged Collateral; (iii) procure, execute, and
deliver from time to time any endorsement, assignment, financing statement, and
other writing deemed necessary or appropriate by Bank to perfect, maintain and
protect the security interest granted hereunder and the priority thereof; and
(iv) promptly pay to Bank the amount of all costs and expenses of Bank,
including but not limited to, reasonable attorneys’ fees incurred by Bank in
connection with this Agreement and the enforcement of the rights of Bank
hereunder.

SECTION 5. AUTHORIZED ACTION BY BANK.

(A) Upon an Event of Default, Pledgor is deemed to appoint Bank as Pledgor’s
attorney-in-fact for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument which Bank may deem
necessary or advisable to accomplish the purposes hereof, which appointment
shall be irrevocable and coupled with an interest.

(B) Bank shall have the right to: appoint one or more sub-agents for the purpose
of retaining physical possession of the certificates or instruments representing
or evidencing the Pledged Collateral, which may be held (in the discretion of
Bank) in the name of Pledgor, endorsed, and assigned in blank or in favor of
Bank, or in the name of Bank or any nominee or nominees of Bank or a sub-agent
appointed by Bank.

So long as no Event of Default has occurred, Bank shall deliver promptly to
Pledgor, upon written demand from Pledgor, all notices statements, or other
communications received by Bank or its nominee as registered owner, such proxy
or proxies to vote and take action with respect to the Pledged Collateral that
is not otherwise prohibited by the provisions of this Agreement.

SECTION 6. INCOME.

(A) So long as there is no occurrence of an Event of Default, or any such event
which with the giving of notice or lapse of time or both would become an Event
of Default, shall occur and be continuing, Pledgor shall be entitled to receive
and retain any and all ordinary cash dividends and regularly scheduled interest
payable on the Pledged Collateral, but any and all stock and/or liquidating
dividends, distributions in property, returns of capital or other distributions
made on or in respect of the Pledged Collateral, are to be held as additional
Pledged Collateral subject to the terms of this Agreement;

(B) Upon the occurrence and during the continuance of an Event of Default, or
any such event which with the giving of notice or lapse of time or both would
become an Event of Default, shall occur and be continuing, Pledgor shall be
entitled to receive and retain any and all ordinary cash dividends and regularly
scheduled interest payable on the Pledged Collateral, but any and all stock
and/or liquidating dividends, distributions in property, return of capital or
other distribution made on or in respect of the Pledged Collateral, are to be
held as additional Pledged Collateral subject to the terms of this Agreement;

--------------------------------------------------------------------------------




Pledge Agreement Page 4 of 9 SOUTHERN FIRST BANCSHARES, INC.


(C) Upon the occurrence and during the continuance of Event of Default, or an
event which with the giving of notice or lapse of time or both would become an
Event of Default, all right of Pledgor to receive the ordinary cash dividends
and regularly scheduled interest payable on the Pledged Collateral pursuant to
Section 6(A) shall cease, and all such rights shall thereupon become vested in
Bank. Any and all money and other property paid over to or received by Bank
pursuant to the provisions of this Section 6 (C) shall be retained by Bank as
part of the Pledged Collateral and applied to such Obligations of Pledgor and in
such order as Bank shall determine in its sole discretion.

SECTION 7. EVENTS OF DEFAULT. If the Pledged Collateral shall at any time become
unsatisfactory to Bank, or if Bank shall at any time deem itself insecure, or
upon the happening of any of the following events, or the occurrence of an event
of default as defined in the Note, or any other written agreement between Bank
and Pledgor or Bank and Borrower, or a breach in any material respect of any
representation, warranty, or covenant of Pledgor contained in this Agreement
shall have occurred and be continuing, each of which shall constitute a default
hereunder (herein referred to as an “Event of Default’), then Bank shall have
the right as to Pledgor, and notwithstanding that Borrower may not be in default
of the Loan or any other Obligation to Bank, to deem all Obligations of Pledgor
to Bank, at the option of Bank, without notice or demand, due and payable:

(A) Failure of Borrower to pay in full, when due, whether at maturity or
acceleration, any principal installment of the Note or interest installment
thereon;

(B) A default or an event of default as defined in the Note, the Loan Agreement
or other evidence of an Obligation held by Bank should occur and not be remedied
within any cure period, if any, provided in such Note or other evidence of an
Obligation;

(C) Any material default shall occur on the part of Pledgor in the due
observance or performance of any covenant, agreement or other provision of this
Agreement, or any other document, agreement or instrument executed and delivered
in connection with this Agreement;

(D) The issuing of any attachment, levy of execution, garnishment or other
judicial process against any of the Pledged Collateral,

(E) Pledgor or Borrower shall (i) have an order for relief entered with respect
to it under the United States Bankruptcy Code; (ii) not pay, or admit in writing
its inability to pay its debts generally as they become due; (iii) make an
assignment for the benefit of creditors; (iv) apply for, seek, consent to, or
acquiesce in the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its property;
(v) institute any proceeding seeking an order for relief under the United States
Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it; (vi) be “Insolvent” as such term is defined in the United States Bankruptcy
Code; (vii) have concealed, removed, or permitted to be concealed or removed,
any part of its properties or assets, with intent to hinder, delay or defraud
its creditors or any of them or made or suffered a transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent assets, with
intent to hinder, delay or defraud its creditors or any of them or made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or shall have made any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; (viii) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
subsection, or (ix) fail to contest in good faith any appointment or proceeding
described in any subsection;

(F) Without the application, approval or consent, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for Pledgor or Borrower or any
part of its property or a proceeding described in subsection (E)(v) shall he
instituted against Pledgor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of thirty (30)
consecutive days;

--------------------------------------------------------------------------------




Pledge Agreement Page 5 of 9 SOUTHERN FIRST BANCSHARES, INC.


(G) Pledgor further grants a security interest in any of the Pledged Collateral;

(H) Pledgor fails to do all things necessary to preserve and maintain the value
and collectability of the Pledged Collateral, including, but not limited to, the
payment of taxes and premiums on policies of insurance on the due date without
benefit of the grace period, and

(I) Failure of Pledgor after request by Bank, to furnish financial information
or to permit Inspection of Pledgor’s books and records, which failure shall
continue uncured for ten (10) days after notice of such default from Bank to
Pledgor.

SECTION 8. REMEDIES UPON DEFAULT. Upon the occurrence of any Event of Default,
then, in addition to having the right to exercise any rights and remedies of a
secured party upon default under the Uniform Commercial Code in effect in the
State of Florida, or any other applicable statute or rule of law or equity, Bank
may, in its sole discretion, foreclose or otherwise enforce Bank’s security
interest in the Pledged Collateral (without resorting to any other property or
proceeding against any other party primarily or secondarily liable under or
securing the Loan) in any manner permitted by law or provided for in this
Agreement, sell the Pledged Collateral, or any part thereof, at any public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery, as Bank shall deem appropriate. To the
extent that notice of sale shall be required to be given by law, Bank shall give
Pledgor at least (5) business days’ written notice of Bank’s intention to make
any such public or private sale or sale at any broker’s board or on any such
securities exchange. Notwithstanding the foregoing, Pledgor recognizes that Bank
may be unable to effect a public sale of all or part of the Pledged Collateral
and maybe compelled to resort to a private sale to a restricted group of
purchasers. Pledgor acknowledges that any such private sale maybe at prices and
on terms less favorable than those of public sale, and agrees that such private
sale shall be deemed to have been made in a commercially reasonable manner and
that Bank has no obligation to delay sale of any Pledged Collateral to permit
the issuer thereof to register it for public sale under any applicable laws
Pledgor hereby acknowledges that sale of the Pledged Collateral by any methods
described in this Section 8 would constitute a commercially reasonable
disposition thereof within the meaning of the Uniform Commercial Code as in
effect in the State of Florida

SECTION 9. APPLICATION OF PROCEEDS OF SALE. The proceeds of Pledged Collateral
sold pursuant to Section 8 herein shall be applied by Bank as follows:

(A) First, to the payment of the costs and expenses of such sale, including the
out-of-pocket expenses of Bank and the reasonable fees and out-of-pocket
expenses of counsel employed in connection with enforcing its right under this
Agreement;

(B) Second, to the payment or prepayment of the Note, with proceeds to be
applied to interest accrued and unpaid to the date of application, then in
payment of principal of the Note and thereafter to the payment or prepayment of
any other Obligations of Borrower and Pledgor to Bank in such order as Bank may
determine in its sole discretion; and,

(C) Third, the balance (if any), of such proceeds shall be paid to Pledgor, its
successors or assigns, or as a court of competent jurisdiction may direct.

SECTION 10. NO WAIVER; CUMULATIVE REMEDIES. No failure on the part of Bank to
exercise, and no delay in exercising, any right power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy by Bank preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided
bylaw.

SECTION 11. EXTENT OF OBLIGATION. Pledgor hereby agrees that from time to time,
without notice or demand and without affecting or impairing in anyway the rights
of Bank with respect to the Pledged Collateral or the Obligations of Pledgor
hereunder, Bank may:

(A) Renew, compromise, extend, accelerate or change the time for payment or the
terms of the Obligations secured hereby, or any part thereof;

--------------------------------------------------------------------------------




Pledge Agreement Page 6 of 9 SOUTHERN FIRST BANCSHARES, INC.


(B) Exchange, enforce, waive, release apply and direct the order or manner of
sale of any and all collateral for the Obligations, including, without
limitation, in the case of foreclosure after the occurrence of an Event of
Default hereunder, the Pledged Collateral, as Bank, in its sole discretion, may
determine; and/or

(C) Release or substitute Borrower or any one or more endorsers. Pledgor waives
any right to require Bank to (a) proceed against Borrower; (b) proceed against
or exhaust any security held for the Obligations, or (c) pursue any other remedy
whatsoever. Pledgor waives any defense based upon or arising out of disability
or other defense or the cessation of liability of either Borrower or any other
person, and, until payment in full of the Obligations, waives any right of
subrogation or right to proceed against Borrower or any other person or to
participate in any security for the Obligations. Pledgor hereby acknowledges and
agrees that Bank may foreclose on any security held by it by one or more
judicial or nonjudicial sales, or exercise any other right or remedy it may have
against Borrower or Pledgor or any security held by it for the Obligations
without affecting or impairing in anyway the rights of Bank with respect to the
Pledged Collateral or the Obligations of Pledgor hereunder, Pledgor waives any
defense arising out of any such election by Bank, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Pledgor against Borrower or any such security.

SECTION 12. TERMINATION. This Agreement shall terminate when the Note and all
other Obligations of Borrower to Bank have been fully paid and performed, at
which time Bank shall reassign and redeliver, without recourse upon or warranty
by Bank and at the expense of Pledgor, such of the Pledged Collateral (if any)
still held by it hereunder, together with appropriate instrument(s) of
reassignment and release.

SECTION 13. NOTICES. Any written notice, demand or request that is required to
be made in any of the Loan Documents shall be served in person, or by registered
or certified mail, return receipt requested, or by express mail or similar
service, addressed to the party to be served at the address set forth in the
first paragraph hereof. The addresses stated herein may be changed as to the
applicable party by providing the other party with notice of such address change
in the manner provided in this paragraph. In the event that written notice,
demand or request is made as provided in this paragraph, then in the event that
such notice is returned to the sender by the United States postal system or the
courier service because of insufficient address or because the party has moved
or otherwise, other than for insufficient postage or payment to the courier,
such writing shall be deemed to have been received by the party to whom it was
addressed three (3) days after such writing was initially placed in the United
states postal system or one (1) day after it was deposited with the courier
service with the postage or cost thereof prepaid in full by the sender.

SECTION 14. DEGREE OF CARE. Beyond the exercise of reasonable care to assure the
safe custody of the Pledged Collateral while held hereunder, Bank shall have no
duty or liability to preserve the right pertaining thereto including but not
limited to the failure or refusal to exercise any conversion, options, or
warrants, present any Pledged Collateral for redemption, sell any of the Pledged
Collateral at the request of Pledgor, and is relieved of all responsibility to
Pledgor.

SECTION 15. BINDING AGREEMENT. This Agreement and the terms, covenants and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, Bank and to each holder of the Note, and their respective successors and
assigns.

SECTION 16. MISCELLANEOUS. The Recitals are hereby incorporated herein by
reference and made a part hereof. Neither this Agreement nor any provisions
hereof may be amended, modified, waived, discharged or terminated orally, nor
may any of the Pledged Collateral be released except by an instrument in writing
duly signed by or on behalf of Bank hereunder (which signing may be done only
upon the request or with the concurrence of Bank). The Section headings used
herein are for convenience of reference only and shall not define or limit the
provisions of this Agreement. This Agreement embodies the entire agreement
between the parties concerning the matter dealt with herein and supersedes all
prior agreements or understandings as may relate to the proposed transaction
completed hereby.

--------------------------------------------------------------------------------




Pledge Agreement Page 7 of 9 SOUTHERN FIRST BANCSHARES, INC.


SECTION 17. SEVERABILITY. In case any lien, security interest or other right of
any party hereto shall be held to be invalid, illegal or unenforceable, such
invalidity, illegality, or unenforceability shall not affect any other lien,
security interest or other right granted hereby.

SECTION 18. WAIVER OF VENUE; JURISDICTION. Pledgor hereby waives any plea of
jurisdiction or venue as not being a resident of Polk County Florida where suit
is instituted and hereby specifically authorizes any action brought upon the
enforcement of this Agreement by Bank to be instituted and prosecuted in either
the Circuit Court of Polk County in the State of Florida or the United States
District Court situated in the State of Florida at the election of Bank and
submits to the jurisdiction of such Court.

SECTION 19. EFFECTIVENESS. The terms “Pledgor”, “Borrower’ and the ‘Bank” as
used herein shall include all parties to this instrument, legal representatives
and the successors and assigns of a corporation.

SECTION 20. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to
principles of conflict of laws, regardless of the citizenship, residency,
location or domicile of Pledgor.

SECTION 21. WAIVER OF JURY TRIAL. BANK AND PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF EITHER PARTY, THIS PROVISION IS A MATERIAL INDUCEMENT
FOR’BANK ENTERING INTO THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

--------------------------------------------------------------------------------




Pledge Agreement Page 8 of 9 SOUTHERN FIRST BANCSHARES, INC.


“PLEDGOR/BORROWER”   SOUTHERN FIRST BANCSHARES, INC., a South Carolina
corporation     By:  /s/ Michael D. Dowling Michael D. Dowling, Chief Financial
Officer


--------------------------------------------------------------------------------




Pledge Agreement Page 9 of 9 SOUTHERN FIRST BANCSHARES, INC.


ACKNOWLEDGMENT BY ISSUER OF PLEDGE OF SHARES/STOCK

The undersigned issuer, SOUTHERN FIRST BANK, a South Carolina banking
corporation (“SFB” and/or “Issuer”), hereby acknowledges and agrees that certain
securities, consisting of 100% of the issued and outstanding common stock of SFB
held by SOUTHERN FIRST BANCSHARES, INC., a South Carolina corporation (the
“Pledgor”), and more particularly described on Exhibit A ("Securities") attached
hereto and incorporated herein by this reference together with all renewals,
extensions, rollovers, reinvestments and proceeds of the securities including
without limitation, any other documents or instruments at any time purchased or
obtained in replacement, exchange or substitution thereof or with any of the
proceeds thereof), and all monies and other proceeds due or becoming due or to
become due under any of the foregoing and all sums due or to become due thereon
or therefrom by way of dividend, interest, bonus, redemption, repurchase,
repayment or otherwise have been assigned for security purposes, pledged and
hypothecated to CENTERSTATE BANK, NATIONAL ASSOCIATION, a national banking
association ("Lender") pursuant to the terms and provisions of the Pledge
Agreement ("Pledge Agreement") a copy of which is attached hereto as Exhibit B
and incorporated herein by this reference. Hereafter, all of the foregoing
property may be described collectively as the "Collateral."

By the signature of Issuer herein below, Issuer acknowledges its confirmation
and agreement that:

           (a)  the assignment for security purposes, pledge, lien and security
interest in favor of Lender in the Securities and the other Collateral is and
will be registered in the records of Issuer;              (b) the records of
Issuer do not reflect, and Issuer has not received any notice of, any other
assignment, conveyance, sale or transfer of or pledge, lien or security interest
in the Securities;   (c) Issuer will not take any action to pay, redeem,
reinvest, assign, transfer or encumber the Securities or any other Collateral
except in accordance with the written instructions of Lender;   (d) the
Collateral is not and will not be subject to any present or future assignment
for security purposes, pledge, lien, security interest, claim, defense, setoff
or counterclaim in favor of Issuer; and   (e) the Pledgor's signatures appearing
on the Pledge Agreement have been compared with Issuer's signature records and
the same compares favorably therewith, and is sufficient to authorize the
renewal, rollover, reinvestment, redemption or other right to payment pursuant
to the Collateral, and/or assignment of the Collateral, by Lender in accordance
with the terms of such Pledge Agreement.  


READ, CONFIRMED AND AGREED TO:   SOUTHERN FIRST BANK, a South Carolina banking
corporation (“Issuer”)     By:  /s/ Michael D. Dowling Michael D. Dowling, Chief
Financial Officer


--------------------------------------------------------------------------------